MDU Resources Reports Third Quarter Earnings · Consolidated earnings of $63.8 million, or 34 cents per share. · Oil production up 13% compared to last year; production forecast increased. · Strong balance sheet with equity 66% of total capital. · 2011 earnings guidance range of $1.05 to $1.15 per share. BISMARCK, N.D. – Oct. 31, 2011 – MDU Resources Group, Inc. (NYSE:MDU) today reported third quarter consolidated earnings of $63.8million, or 34cents per common share, compared with $60.8million, or 32cents per common share for the third quarter of 2010. “We are pleased our diversified business strategy continues to demonstrate its value in a challenging economy,” said Terry D. Hildestad, president and chief executive officer of MDU Resources. “Our businesses are operating well, and more important, they are keeping us financially strong so that we can invest in future growth. We have a strong balance sheet, good liquidity and credit rating, healthy cash flows, and are paying a competitive dividend. “We are investing approximately $3.5billion over the next five years, much of it in projects that are already under way, to increase production and expand our ability to serve key markets. As a result, we expect to be in a very competitive position when the economy strengthens,” he said. For the third quarter the company’s exploration and production business, Fidelity, reported earnings of $22.5million compared to $18.7million in the same period last year. Oil production increased 13percent over the prior year while natural gas production declined 8percent, reflecting the company’s progress in increasing liquids as a percentage of overall production. Oil production represented 33percent of total production this quarter, up from 28percent a year ago. The company expects to have six rigs deployed by year end, up from two at the beginning of the year, with a target of 10 rigs by the end of 2012. Average realized natural gas prices declined 9percent compared to the third quarter of 2010, but were offset by a 27percent increase in average realized oil prices. The pipeline and energy services business reported earnings of $5.2million, compared to a third quarter 2010 loss of $7.4million that resulted from a one-time arbitration charge. Following two consecutive years of record storage volumes, the average storage balance declined significantly. Total throughput decreased 13percent in the third quarter compared with last year, primarily the result of lower volumes transported to storage and lower gathering volumes. 1 of 17 The electric and natural gas utility continues to perform well reporting a normal natural gas operations third quarter seasonal loss. The loss of $2.9 million reflects higher operation and maintenance expenses, largely related to increased employee benefit plan costs of $2.6 million (after tax) tied to the performance of the markets, which experienced significant volatility during the quarter. Excluding this item, operation and maintenance costs were lower for the quarter compared to last year. On a year-to-date basis, the utility business increased earnings by 12percent compared to the nine months ended Sept. 30, 2010. The construction materials and contracting business had earnings of $33.1million compared to $40.3million in the third quarter last year. Contributing to lower earnings were the effects resulting from the Minnesota state government shutdown in July of approximately $3million, as well as weather related delays early in the quarter, and lower margins including asphalt oil margins. Work backlog at Sept.30 was relatively level with that of one year ago. The construction services business reported earnings of $5.1million. The company’s equipment sales and rental business, which specializes in equipment used in electric transmission construction, continued to report strong sales. This group’s backlog at Sept.30 was $331million, remaining relatively steady with work backlog levels over the past year. Conference Call The company will webcast its third quarter earnings conference call Nov.1 beginning at 11a.m.EDT; the call will be accessible at www.mdu.com. A webcast replay and audio replay will be available. The dial-in number for audio replay is (855) 859-2056, or (404) 537-3406 for international callers, conference ID12946239. About MDU Resources MDU Resources Group, Inc., a member of the S&P MidCap 400 index, provides value-added natural resource products and related services that are essential to energy and transportation infrastructure, including regulated businesses, an exploration and production company and construction companies. MDU Resources includes regulated electric and natural gas utilities and regulated natural gas pipelines and energy services, natural gas and oil production, construction materials and contracting, and construction services. For more information about MDU Resources, see the company's Web site at www.mdu.com or contact the Investor Relations Department at investor@mduresources.com. Contacts Financial: Phyllis A. Rittenbach, director – investor relations, (701) 530-1057 Media: Rick Matteson, director of communications and public affairs, (701) 530-1700 2 of 17 Performance Summary and Future Outlook The following information highlights the key growth strategies, projections and certain assumptions for the company and its subsidiaries and other matters for each of the company’s businesses. Many of these highlighted points are “forward-looking statements.” There is no assurance that the company’s projections, including estimates for growth and changes in earnings, will in fact be achieved. Please refer to assumptions contained in this section, as well as the various important factors listed at the end of this document under the heading “Risk Factors and Cautionary Statements that May Affect Future Results.” Changes in such assumptions and factors could cause actual future results to differ materially from growth and earnings projections. Business Line Earnings ThirdQuarter (InMillions) Earnings ThirdQuarter (InMillions) Exploration and Production Natural gas and oil production $ $ Regulated Pipeline and energy services )* Electric and natural gas utilities ) Construction Construction materials and contracting Construction services Other .9 Earnings before discontinued operations Loss from discontinued operations, net of tax ) Earnings on common stock $ $ * Reflects a natural gas gathering arbitration charge of $26.6 million ($16.5 million after tax). On a consolidated basis, the following information highlights the key growth strategies, projections and certain assumptions for the company: · Earnings per common share for 2011, diluted, are projected in the range of $1.05 to $1.15. · Although near term market conditions are uncertain, the company’s long-term compound annual growth goals on earnings per share from operations are in the range of 7percent to 10percent. · The company continually seeks opportunities to expand through strategic acquisitions and organic growth opportunities. · Estimated capital expenditures for 2011 are approximately $515million. The company expects the 2011 estimated capital expenditures to be funded in its entirety with cash flow generated from operations. 3 of 17 Exploration and Production Natural Gas and Oil Production Three Months Ended Nine Months Ended September30, September30, (Dollars in millions, where applicable) Operating revenues: Natural gas $ Oil Operating expenses: Operation and maintenance: Lease operating costs Gathering and transportation Other Depreciation, depletion and amortization Taxes, other than income: Production and property taxes Other ) .2 ) .7 Operating income Earnings $ Production: Natural gas (MMcf) Oil (MBbls) Total Production (MMcfe) Average realized prices (including hedges): Natural gas (per Mcf) $ Oil (per barrel) $ Average realized prices (excluding hedges): Natural gas (per Mcf) $ Oil (per barrel) $ Average depreciation, depletion and amortization rate, per equivalent Mcf $ Production costs, including taxes, per equivalent Mcf: Lease operating costs $ Gathering and transportation Production and property taxes $ Note: Oil includes crude oil, condensate and natural gas liquids. 4 of 17 The natural gas and oil production segment reported quarterly earnings of $22.5million, compared to $18.7million in 2010. This earnings increase reflects higher average realized oil prices of 27percent and increased oil production of 13percent. These increases were partially offset by lower average realized natural gas prices of 9percent, increased depreciation, depletion and amortization expense, decreased natural gas production of 8percent, as well as higher production and property taxes. The following information highlights the key growth strategies, projections and certain assumptions for this segment: · Capital expenditures in 2011 are expected to be approximately $300million. The company continues its focus on returns by allocating a growing portion of its capital investment into the production of oil in the current commodity price environment. Its capital program reflects further exploitation of existing properties, acquisition of additional leasehold acreage, and exploratory drilling. The 2011 planned capital expenditure total does not include potential acquisitions of producing properties. · For 2011, because of recent improved results in the Bakken and South Texas areas, the company has increased its forecasted production and now expects a 4percent to 7percent increase in oil production offset by a 7percent to 10percent decrease in natural gas production. The projected decline in natural gas production is primarily the result of the deferral of certain gas development activity because of sustained low natural gas prices. · The company has a total of 5 drilling rigs deployed on its acreage in the Bakken, Niobrara, South Texas and Big Horn areas. Expectations are to add another rig in the fourth quarter. By year-end 2012, the company expects to have approximately 10rigs deployed on its acreage. · Bakken – Mountrail County, North Dakota o The company owns approximately 16,000net acres of leaseholds targeting the middle Bakken and Three Forks formations. The drilling of 15operated and participation in various non-operated wells is expected for this year with approximately $60million of capital expenditures. Plans include drilling 17wells or more annually in 2012 and 2013. o Over 50future gross well sites have been identified. Estimated gross ultimate recovery per well is 250,000 to 500,000Bbls. · Bakken – Stark County, North Dakota o The company holds approximately 50,000net exploratory leasehold acres, targeting the Three Forks formation. The company has commenced drilling and expects to drill 3operated wells on this acreage over the next several months and to participate in various non-operated wells with capital of approximately $30million this year. o Based on well results, the company plans to drill 6 or more wells annually beginning in 2012. o Based on 640-acre spacing, the acreage holds over 140potential gross well sites. Estimated gross ultimate recovery rates per well are 250,000 to 400,000 Bbls. · Bakken – Richland County, Montana o The company holds approximately 20,000net exploratory leasehold acres, targeting the Three Forks formation. o Approximately 100potential gross well sites have been identified on this acreage. Estimated gross ultimate recovery rates per well are 250,000 to 400,000 Bbls. o Expect to spud first appraisal well in early 2012. 5 of 17 · Niobrara – southeastern Wyoming o The company holds approximately 65,000net exploratory leasehold acres in this emerging oil play. Appraisal well drilling has begun with a total of 4wells planned during the next several months. o If successful, the company plans to initiate a drilling program of approximately 8wells annually starting in 2012. o The company also expects to participate in various non-operated wells in the Niobrara. o Although this is an emerging exploratory play, the company estimates it has as many as 200potential future gross wells on this acreage based on 640-acre spacing. Estimated gross ultimate recovery rates per well are 200,000 to 300,000 Bbls. · Paradox Basin – Cane Creek Federal Unit, Utah o The company holds approximately 75,000 net exploratory leasehold acres. o The company expects to drill 2wells in the next six months. o Potential future gross wells are estimated at 70. Estimated gross ultimate recovery rates per well are 250,000 to 500,000 Bbls. · Texas o The company is targeting areas that have the potential for higher liquids content with approximately $50million of capital planned for this year. o Plans are to drill approximately 12wells in total this year in South Texas. o The company has identified 50future potential gross well sites. Estimated gross ultimate recovery rates per well are 250,000 to 400,000 Bbls. · Other Opportunities o The company holds approximately 80,000net exploratory leasehold acres in the Heath Shale oil prospect in Montana. Plans include drilling 2appraisal wells over the next six months. o The company continues to pursue acquisitions of additional leaseholds. Approximately $50million of capital has been allocated to leasehold acquisitions this year, focusing on expansion of existing positions and new opportunities. · Earnings guidance reflects estimated natural gas and oil prices for November and December as follows: Natural Gas Index: NYMEX $3.50 to $4.00 per Mcf Ventura $3.50 to $4.00 per Mcf CIG $3.25 to $3.75 per Mcf Crude Oil Index: NYMEX $84 to $88 per barrel · For the last three months of 2011, the company has hedged approximately 45percent to 50percent of its estimated natural gas production and 60percent to 65percent of its estimated oil production. For 2012, it has hedged 25percent to 30percent of its estimated natural gas production and 45percent to 50percent of its estimated oil production. The hedges that are in place as of Oct.31 are summarized in the following chart: 6 of 17 Commodity Type Index Period Outstanding Forward Notional Volume (MMBtu/Bbl) Price (Per MMBtu/Bbl) Natural Gas Swap HSC 10/11 - 12/11 Natural Gas Swap NYMEX 10/11 - 12/11 Natural Gas Swap NYMEX 10/11 - 12/11 Natural Gas Swap NYMEX 10/11 - 12/11 Natural Gas Swap NYMEX 10/11 - 12/11 Natural Gas Swap NYMEX 10/11 - 12/11 Natural Gas Swap NYMEX 10/11 Natural Gas Swap Ventura 10/11 Natural Gas Swap NYMEX 1/12 - 12/12 Natural Gas Swap NYMEX 1/12 - 12/12 Natural Gas Swap NYMEX 1/12 - 12/12 Natural Gas Swap NYMEX 1/12 - 12/12 Natural Gas Swap Ventura 1/12 - 12/12 Crude Oil Collar NYMEX 10/11 - 12/11 $80.00-$94.00 Crude Oil Collar NYMEX 10/11 - 12/11 $80.00-$89.00 Crude Oil Collar NYMEX 10/11 - 12/11 $77.00-$86.45 Crude Oil Collar NYMEX 10/11 - 12/11 $75.00-$88.00 Crude Oil Swap NYMEX 10/11 - 12/11 Crude Oil Swap NYMEX 10/11 - 12/11 Crude Oil Put Option NYMEX 10/11 - 12/11 $80.00* Crude Oil Call Option NYMEX 10/11 - 12/11 $103.00* Crude Oil Collar NYMEX 1/12 - 12/12 $80.00-$87.80 Crude Oil Collar NYMEX 1/12 - 12/12 $80.00-$94.50 Crude Oil Collar NYMEX 1/12 - 12/12 $80.00-$98.36 Crude Oil Collar NYMEX 1/12 - 12/12 $85.00-$102.75 Crude Oil Collar NYMEX 1/12 - 12/12 $85.00-$103.00 Crude Oil Swap NYMEX 1/12 - 12/12 Crude Oil Swap NYMEX 1/12 - 12/12 Crude Oil Swap NYMEX 1/12 - 12/12 Crude Oil Collar NYMEX 1/13 - 12/13 $95.00-$117.00 Crude Oil Collar NYMEX 1/13 - 12/13 $95.00-$117.00 Natural Gas Basis Swap CIG 10/11 - 12/11 Natural Gas Basis Swap Ventura 10/11 - 12/11 Natural Gas Basis Swap Ventura 10/11 - 12/11 Natural Gas Basis Swap Ventura 10/11 - 12/11 Natural Gas Basis Swap Ventura 10/11 - 12/11 Natural Gas Basis Swap Ventura 10/11 - 12/11 Natural Gas Basis Swap CIG 1/12 - 12/12 Natural Gas Basis Swap CIG 1/12 - 12/12 *Deferred premium of $4.00. Put option was purchased. Call option was sold. Notes: · Ventura is an index pricing point related to Northern Natural Gas Co.’s system; CIG is an index pricing point related to Colorado Interstate Gas Co.’s system; HSC is the Houston Ship Channel hub in southeast Texas which connects to several pipelines. · For all basis swaps, Index prices are below NYMEX prices and are reported as a positive amount in the Price column. 7 of 17 Regulated Pipeline and Energy Services Three Months Ended Nine Months Ended September30, September30, (Dollars in millions) Operating revenues $ Operating expenses: Purchased natural gas sold Operation and maintenance * * Depreciation, depletion and amortization Taxes, other than income Operating income (loss) ) Earnings (loss) $ $ ) $ $ Transportation volumes (MMdk) Gathering volumes (MMdk) Customer natural gas storage balance (MMdk): Beginning of period Net injection (withdrawal) ) End of period *Reflects a natural gas gathering arbitration charge of $26.6 million ($16.5 million after tax). This segment reported third quarter earnings of $5.2million, compared to a loss of $7.4million for the same period in 2010. The earnings increase reflects lower operation and maintenance expense, primarily related to the absence of the natural gas gathering arbitration charge in 2010. Partially offsetting this increase was lower storage services revenue, as well as lower gathering volumes. The following information highlights the key growth strategies, projections and certain assumptions for this segment: · The company continues to pursue expansion of facilities and services offered to customers. Energy development within its geographic region, which includes portions of Colorado, Wyoming, Montana and North Dakota, is expanding, most notably the Bakken of North Dakota and eastern Montana. It owns an extensive natural gas pipeline system in the Bakken area. Ongoing energy development is expected to have many direct and indirect benefits to this business. · Installation of additional compression at the Charbonneau station was completed and placed into service in September, providing additional firm capacity for producers in the Bakken production area. With some additional modifications, this project has the potential of adding a total of 27MMcf of firm capacity. · Construction has begun on approximately 12miles of high pressure transmission pipeline providing takeaway capacity from the Garden Creek processing facility being constructed in northwestern North Dakota. The pipeline project is expected to be completed before year-end. · Preparations are underway for the construction of approximately 13miles of high pressure transmission pipeline from the Stateline I and II processing facilities in northwestern North Dakota to deliver gas into the Northern Border Pipeline. The project is expected to be completed by mid2012. 8 of 17 · The company has three natural gas storage fields including the largest storage field in North America located near Baker, Montana. It continues to seek interest in its storage services and is pursuing a project to increase its firm deliverability from the Baker Storage field by 125MMcf per day. Commitment on approximately 30percent of the total potential project has been received. The additional firm deliverability is expected to be available in November. 9 of 17 Electric and Natural Gas Utilities Electric Three Months Ended Nine Months Ended September30, September30, (Dollars in millions, where applicable) Operating revenues $ Operating expenses: Fuel and purchased power Operation and maintenance Depreciation, depletion and amortization Taxes, other than income Operating income Earnings $ Retail sales (million kWh) Sales for resale (million kWh) Average cost of fuel and purchased power per kWh $ Natural Gas Distribution Three Months Ended Nine Months Ended September 30, September30, (Dollars in millions) Operating revenues $ Operating expenses: Purchased natural gas sold Operation and maintenance Depreciation, depletion and amortization Taxes, other than income Operating income (loss) ) ) Earnings (loss) $ ) $ ) $ $ Volumes (MMdk): Sales Transportation Total throughput Degree days (% of normal)* Montana-Dakota 54
